     Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 1 of 14 Page ID #:1




 1 BROWNE GEORGE ROSS
   O’BRIEN ANNAGUEY & ELLIS LLP
 2 Peter W. Ross (State Bar No. 109741)
     pross@bgrfirm.com
 3 Eric C. Lauritsen (State Bar No. 301219)
     elauritsen@bgrfirm.com
 4 2121 Avenue of the Stars, Suite 2800
 5 Los Angeles, California 90067
   Telephone: (310) 274-7100
 6 Facsimile: (310) 275-5697
 7 MICHAEL J. PERRY, ESQ.,
   A PROFESSIONAL LAW CORPORATION
 8 Michael J. Perry (SBN 123214)
     mjp@michaeljperrylaw.com
 9 4640 Admiralty Way, Suite 500
   Marina Del Rey, CA 90292
10 Telephone: (310) 496-5710
11 Facsimile: (310) 306-3456
12 Attorneys for Plaintiff
   STARSHIP, LLC
13
                           UNITED STATES DISTRICT COURT
14
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
15
16
   STARSHIP, LLC dba ROCKSTAR                 Case No.
17 ORIGINAL, a California limited
   liability company,                         COMPLAINT FOR:
18
                                              (1) COPYRIGHT
19               Plaintiff,                       INFRINGEMENT [17 U.S.C. §§
20                                                101 et seq.];
           vs.                                (2) CONTRIBUTORY
21                                                COPYRIGHT
   GHACHAM, INC., a California                    INFRINGEMENT;
22 corporation; GFTD, an unknown              (3) VICARIOUS COPYRIGHT
   business entity; ALI DAOUD                     INFRINGEMENT;
23 GHACHAM, an individual;                    (4) MISAPPROPRIATION OF
24 MOHAMED GHACHAM, an                            TRADE SECRETS [CAL. CIV.
   individual; and DOES 1-10, inclusive;          C. §§ 3426 et seq.]; AND
25                                            (5) COMMON LAW UNFAIR
                Defendants.                       COMPETITION
26
27                                            DEMAND FOR JURY TRIAL

28

                                        COMPLAINT
     Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 2 of 14 Page ID #:2




 1         Plaintiff Starship, LLC, as and for its complaint against defendants Ghacham,
 2 Inc., GFTD, Ali Daoud Ghacham, Mohamed Ghacham, and Does 1-10, inclusive,
 3 alleges as follows:
 4                                        PARTIES
 5         1.    Plaintiff Starship, LLC (“Starship” or “Plaintiff”) is a California limited
 6 liability company with its principal place of business in Los Angeles, California.
 7         2.    Plaintiff is informed and believes, and thereon alleges, that defendant
 8 Ghacham, Inc. is a California corporation with its principal place of business in
 9 Paramount, California.
10         3.    Plaintiff is informed and believes, and thereon alleges, that defendant
11 GFTD is an unknown business entity with its principal place of business in
12 Paramount, California.
13         4.    Plaintiff is informed and believes, and thereon alleges, that defendant
14 Ali Daoud Ghacham (“Ali Ghacham”) is an individual residing in Los Angeles
15 county, California.
16         5.    Plaintiff is informed and believes, and thereon alleges, that defendant
17 Mohamed Ghacham is an individual residing in Los Angeles county, California.
18         6.    Plaintiff does not know the true names or capacities of the defendants
19 sued herein as Does 1 through 10 and therefore sues said defendants by such
20 fictitious names. Plaintiff will amend this complaint to reference their true names
21 and capacities when Plaintiff has ascertained such information.
22         7.    Plaintiff is informed and believes, and thereon alleges, that, at all times
23 mentioned herein, each of the defendants was the agent and representative of the
24 other defendants, acting within the purpose and scope of said agency and
25 representation, and that each of the defendants authorized and ratified the conduct of
26 each of the other defendants herein alleged.
27         8.    Plaintiff is informed and believes, and thereon alleges, that there exists,
28 and at all times mentioned herein there existed, a unity of interest between

                                              -1-
                                          COMPLAINT
     Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 3 of 14 Page ID #:3




 1 defendants Ghacham, Inc. and GFTD and the other defendants such that any
 2 individuality and separateness between said defendants has ceased; each of the
 3 defendants is the alter ego of the other defendants or in a common enterprise with
 4 the other defendants; and adherence to the fiction of the separate existence of the
 5 defendants would permit an abuse of the corporate privilege and would sanction
 6 fraud and promote injustice.
 7                            JURISDICTION AND VENUE
 8         9.    This Court has subject matter jurisdiction over this action pursuant to
 9 28 U.S.C. sections 1331 and 1338 because the action arises under the federal
10 Copyright Act. 17 U.S.C. §§ 101, et seq. This Court also has supplemental
11 jurisdiction pursuant to 28 U.S.C. sections 1367 and 1338(b).
12         10.   Venue in this district is proper under 28 U.S.C. section 1391 because
13 defendants are subject to personal jurisdiction here, and Plaintiff has suffered injury
14 here.
15         11.   This Court has personal jurisdiction over defendants because, upon
16 information and belief, defendants are domiciled in California. This Court also has
17 personal jurisdiction over defendants because, on information and belief, defendants
18 regularly market and sell goods, including the goods at issue in this case, to
19 customers in California.
20                             GENERAL ALLEGATIONS
21         12.   In or around 2008, Plaintiff Starship began designing and distributing
22 denim and other apparel items under the moniker “Rockstar Original.” Starship
23 remains active in this business, selling ever-growing quantities merchandise via
24 direct sales on its website, http://www.rockstaroriginal.com, and through third-party
25 retailers. Starship’s annual revenues have grown three-fold in each of the last two
26 years. This growth did not come cheaply or easily, however. Instead, as with most
27 successful business ventures that play by the rules, success was the product of
28 market research, an investment in and development of new designs, trial and error,

                                              -2-
                                          COMPLAINT
     Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 4 of 14 Page ID #:4




 1 long hours, and hard work.
 2         13.      Though Starship designs its apparel in house, it relies on third-party
 3 manufacturers for production. For the last several years, one such third party has
 4 been Ghacham, Inc. Starship is informed and believes, and thereon alleges, that
 5 defendants Ali Ghacham and Mohamed Ghacham are both principals and
 6 representatives of Ghacham, Inc.
 7         14.      Ghacham, Inc.’s status as one of Starship’s manufacturers inherently
 8 placed it in a position of trust relative to Starship. In particular, as a manufacturer,
 9 Ghacham, Inc. gained access to confidential and propriety information, that would
10 be of great advantage to a competitor. This information (“Proprietary Information”)
11 included among other things:
12                Knowledge of Starship’s designs months before they hit the market.
13                Starship’s “tech packs”—a proprietary set of design measurements,
14                  wash instructions (for pre-washed apparel such as blue jeans), sizing
15                  information, specifications for embroidery and embellishments – the
16                  complete “recipe” for manufacturing Starship’s apparel in all required
17                  sizes and colorways.
18                Starship’s ordering and reordering information, which was a guide to
19                  which styles proved popular and “best sellers.” For example, if
20                  Starship ordered a particular design in increasing quantities year over
21                  year, or if Starship placed a reorder shortly after a design was released,
22                  Ghacham, Inc. could deduce that the design was selling well.
23         15.      Because of the risks associated with entrusting a third-party
24 manufacturer with this Proprietary Information – in essence, all information
25 necessary to jumpstart a successful, competitive business – industry custom and
26 practice is that third-party manufacturers do not share such information with
27 outsiders or use it for their own advantage or that of competitors. To confirm
28 defendants’ adherence to this industry custom and practice, Starship manager Frank

                                                 -3-
                                             COMPLAINT
     Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 5 of 14 Page ID #:5




 1 Mechaly had an express conversation on the subject with Ali Ghacham. The
 2 conversation took place in Starship’s offices in or around the summer of 2019.
 3 Starship employee Jay Andrews was also present. Mr. Mechaly asked Ali Ghacham
 4 to confirm that he and Ghacham, Inc. adhered to industry custom and practice and
 5 would commit to maintaining the confidentiality of the Proprietary Information, not
 6 share it with Starship’s competitors (including but not limited to one to which
 7 Ghacham, Inc. had recently begun providing services) or use the information to
 8 open or operate a competing venture. Ali Ghacham unequivocally agreed and
 9 provided the requested assurances.
10         16.      Ali Ghacham, it would turn out, was not being honest. In or around
11 May 2021, Starship representatives discovered that a new competitor had popped up
12 and begun offering merchandise that bore striking resemblances to Starship’s
13 designs. The competitor was operating online via the URL https://gftdla.com. The
14 following table depicts certain examples of the competitor’s copying:
15       Design               Starship Version                 GFTDLA Version
16    Diamond
17    Jean – Blue
18    Flames
19
20
21
22
23
24
25
26
27
28

                                               -4-
                                           COMPLAINT
     Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 6 of 14 Page ID #:6




 1    Elon Jean
 2
 3
 4
 5
 6
 7
 8
      Stark Jean
 9
10
11
12
13
14
15
      Uriel Jacket
16
17
18
19
20
21    Gambler
22    Jean
23
24
25
26
27
28

                                           -5-
                                        COMPLAINT
     Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 7 of 14 Page ID #:7




 1 Shortly after discovering the website, Mr. Mechaly took preliminary steps to contact
 2 whoever was behind it, to confront that person, and demand that he immediately
 3 stop copying Starship’s designs. When Mr. Mechaly began dialing the phone
 4 number listed on the site’s “Contact Us” page, however, he was stopped in his tracks
 5 as his phone recognized the number as that of Ali Ghacham – who until that
 6 moment Mr. Mechaly had thought of a trusted business associate. Based on this
 7 information, Plaintiff is informed and believes, and thereon alleges, that defendants
 8 started the https://gftdla.com website to compete unfairly with Starship. In short,
 9 defendants are leveraging their insider knowledge as to the Starship’s most
10 successful designs and tech-pack specifications (i.e., the Proprietary Information) to
11 gain an improper leg up.
12         17.    Starship has registered its copyright in the Diamond Jean – Blue
13 Flames, the Elon Jean, the Stark Jean, the Uriel Jacket, and the Gambler Jean
14 designs. Starship’s claims to the copyrights in these designs have been assigned
15 registration numbers VA0002253829, VA0002253826, VA0002253832,
16 VA0002253824, and VA0002229020 by the Copyright Office, respectively.
17         18.    On information and belief, the effective date for the registration of the
18 Gambler Jean design predates the commencement of Defendants’ infringing use of
19 that design.
20                               FIRST CLAIM FOR RELIEF
21                  (Copyright Infringement - Against All Defendants)
22         19.    Starship re-alleges and incorporates herein by reference each and every
23 allegation set forth above.
24         20.    Starship has complied in all respects with the copyright laws of the
25 United States, 17 U.S.C. §101 et seq., and has secured the exclusive rights and
26 privileges in and to the original expression in the following copyrights that have
27 been duly registered with the U.S. Copyright Office: Rockstar Original Diamond
28 Jean – Blue Flames, Rockstar Original Elon Jean, Rockstar Original Stark Jean,

                                               -6-
                                           COMPLAINT
     Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 8 of 14 Page ID #:8




 1 Rockstar Original Uriel Jacket, and Rockstar Original Gambler Jean.
 2         21.   Defendants had access to Starship’s copyrighted works as a result of
 3 their status as Starship’s manufacturer.
 4         22.   Defendants did not have permission to use Starship’s copyrighted
 5 designs for any purpose other than manufacturing for Starship.
 6         23.   Defendants infringed Starship’s copyrights by, for their own account,
 7 advertising, marketing, creating, displaying, offering for sale, selling, distributing,
 8 and profiting from products incorporating protectable expression taken from
 9 Starship’s copyrighted designs.
10         24.   Defendants infringed Starship’s copyrights willfully.
11         25.   As a direct and proximate result of defendants’ infringement of
12 Starship’s copyrights, Starship has been harmed, and defendants have profited, in a
13 sum in excess of $1million, to be proven at trial. Alternatively, at Starship’s
14 election, Starship is entitled to statutory damages in an amount no less than
15 $150,000 per copyright.
16         26.   Starship is informed and believes, and thereon alleges, that, unless
17 enjoined from doing so, defendants will continue to infringe Starship’s copyrights,
18 resulting in irreparable harm to Starship’s business and a multiplicity of actions in
19 this Court.
20                            SECOND CLAIM FOR RELIEF
21          (Contributory Copyright Infringement – Against All Defendants)
22         27.   Starship re-alleges and incorporates herein by reference each and every
23 allegation set forth above.
24         28.   Defendants have been and continue to be aware of – and have
25 contributed and continue to contribute to – the infringement of Starship’s copyrights
26 via the sale of infringing goods on defendants’ website.
27         29.   Starship has been damaged by, and defendants have profited from,
28 defendants’ contributory copyright infringement.

                                               -7-
                                           COMPLAINT
     Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 9 of 14 Page ID #:9




 1         30.     To remedy Defendants’ contributory copyright infringement, Starship
 2 is entitled to all of the remedies for direct copyright infringement.
 3                              THIRD CLAIM FOR RELIEF
 4               (Vicarious Copyright Infringement – Against All Defendants)
 5         31.     Starship re-alleges and incorporates herein by reference each and every
 6 allegation set forth above.
 7         32.     Starship is informed and believes, and thereon alleges, that defendants
 8 receive several direct financial benefits from the infringement of Starship’s
 9 copyrights taking place on defendants’ website. First, defendants profit from the
10 sale of the infringing goods on the website. Second, the availability of the
11 infringing goods draws customers to the site, allowing defendants to make money
12 through the sale of non-infringing goods, displayed for sale on the website.
13         33.     Defendants have the legal right to stop or limit the copyright
14 infringement on their website and the practical ability to do so. Defendants have the
15 ability and means to monitor the site for infringing designs and the right to remove
16 them.
17         34.     Starship has been damaged by, and defendants have profited from,
18 defendants’ vicarious copyright infringement. To remedy defendants’ vicarious
19 copyright infringement, Starship is entitled to all of the remedies for direct copyright
20 infringement.
21                             FOURTH CLAIM FOR RELIEF
22            (Misappropriation of Trade Secrets – Against All Defendants)
23         35.     Starship re-alleges and incorporates herein by reference each and every
24 allegation set forth above.
25         36.     Starship owns the Proprietary Information, which derives independent
26 economic value from not being generally known to the public or to other persons
27 who can obtain economic value from its disclosure or use.
28         37.     Starship undertook efforts that are reasonable under the circumstances

                                               -8-
                                           COMPLAINT
  Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 10 of 14 Page ID #:10




 1 to maintain the secrecy of the Proprietary Information. These steps included, but
 2 were not limited to, the following: (i) limiting the dissemination of such
 3 information to those who need to know it to perform their jobs for Starship; (ii)
 4 periodically reminding Starship employees that such information is confidential and
 5 not to be shared with outsiders; (iii) relying on industry custom and practice, as
 6 described above, that third-party manufacturers do not share such information with
 7 outsiders or use it for their own advantage or that of competitors; and (v) confirming
 8 with Ali Ghacham that defendants would adhere to industry custom and practice in
 9 these respects.
10         38.   Defendants improperly used Starship’s Proprietary Information,
11 without express or implied consent from Starship, for the purpose of setting up a
12 venture to compete against Starship in the marketplace and actually competing
13 against Starship. At the time defendants did so, they knew or had reason to know
14 that their knowledge of Starship’s Proprietary Information had been acquired under
15 circumstances creating a legal obligation to maintain its secrecy and limit its use to
16 the specific purposes for which the information had been disclosed.
17         39.   As a direct and proximate result of defendants’ misappropriation of
18 Starship’s Proprietary Information, Starship has been harmed, and defendants have
19 been unjustly enriched, in a sum in excess of $1million, to be proven at trial.
20         40.   Starship is informed and believes, and thereon alleges, that defendants
21 committed the foregoing acts willfully, with oppression, fraud, and/or malice, and in
22 conscious disregard of Starship’s rights. Starship is, therefore, entitled to an award
23 of exemplary and punitive damages, according to proof.
24         41.   Starship is informed and believes, and thereon alleges, that, unless
25 enjoined from doing so, defendants will continue to misuse Starship’s Proprietary
26 Information, resulting in irreparable harm to Starship’s business and a multiplicity
27 of actions in this Court.
28

                                              -9-
                                          COMPLAINT
  Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 11 of 14 Page ID #:11




 1                               FIFTH CLAIM FOR RELIEF
 2               (Common Law Unfair Competition – Against All Defendants)
 3         42.     Starship re-alleges and incorporates herein by reference each and every
 4 allegation set forth above.
 5         43.     Defendants’ unauthorized use of Starship’s Proprietary Information
 6 constitutes an unlawful, unfair, or fraudulent business practice that gave defendants
 7 an unfair advantage over Starship in the marketplace. In addition, through use of
 8 Starship’s Proprietary Information, defendants have created products so resembling
 9 those of Starship as to create consumer confusion regarding the source of the
10 products. In this way, defendants have been palming off their products as those of
11 Starship.
12         44.     As a direct and proximate result of defendants’ unfair competition, as
13 hereinabove alleged, Starship has been harmed, and defendants have been unjustly
14 enriched, in a sum in excess of $1million, to be proven at trial.
15         45.     Starship is informed and believes, and thereon alleges, that defendants
16 committed the foregoing acts willfully, with oppression, fraud, and/or malice, and in
17 conscious disregard of Starship’s rights. Starship is, therefore, entitled to an award
18 of exemplary and punitive damages, according to proof.
19         46.     Starship is informed and believes, and thereon alleges, that, unless
20 enjoined from doing so, defendants will continue to misuse Starship’s Proprietary
21 Information, resulting in irreparable harm to Starship’s business and a multiplicity
22 of actions in this Court.
23                                 PRAYER FOR RELIEF
24         WHEREFORE, Starship prays for relief against defendants, and each of them,
25 as follows:
26         1.      For preliminary and permanent injunctions enjoining and restraining
27 defendants and their agents, employees, representatives, partners, joint venturers,
28 and/or anyone acting on behalf of, or in concert with defendants, from: (i)

                                               -10-
                                           COMPLAINT
  Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 12 of 14 Page ID #:12




 1 designing, manufacturing, importing, shipping, delivering, selling, marketing,
 2 displaying, advertising, or promoting any product that incorporates designs
 3 substantially similar to Starship’s copyrighted designs and (ii) from continuing to
 4 use Starship’s Proprietary Information;
 5        2.     For an order requiring the destruction of all of: (i) all copies of
 6 Starship’s Proprietary Information, (ii) defendants’ infringing products and those
 7 created through use of Starship’s Proprietary Information, and (iii) the destruction of
 8 all marketing, advertising, or promotional materials depicting those products;
 9        3.     For an accounting of all profits obtained by defendants from sales of
10 the infringing products, and those created through use of Starship’s Proprietary
11 Information, and an order that Defendants hold all such profits in a constructive trust
12 for the benefit of Starship;
13        4.     For an award to Starship of all profits earned by Defendants from their
14 infringing acts and misappropriation of the Proprietary Information;
15        5.     For compensatory damages, in excess of $1 million, according to proof;
16        6.     For statutory damages of $150,000 per registered copyright;
17        7.     For punitive damages, according to proof;
18        8.     For pre-judgment interest on all damages awarded by this Court;
19        9.     For reasonable attorney’s fees and costs of suit incurred herein; and
20
21
22
23
24
25
26
27
28

                                              -11-
                                          COMPLAINT
 Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 13 of 14 Page ID #:13




 1       10.   For such other and further relief as the Court deems just and proper.
 2 Dated: June 7, 2021                MICHAEL J. PERRY, ESQ.,
                                      A PROFESSIONAL LAW CORPORATION
 3
 4                                    BROWNE GEORGE ROSS
                                      O’BRIEN ANNAGUEY & ELLIS LLP
 5                                       Peter W. Ross
 6                                       Eric C. Lauritsen
 7
 8                                    By:    /s/ Peter W. Ross
                                                 Peter W. Ross
 9                                    Attorneys for Plaintiff
10                                    STARSHIP, LLC

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -12-
                                       COMPLAINT
  Case 2:21-cv-04665 Document 1 Filed 06/07/21 Page 14 of 14 Page ID #:14




 1                             DEMAND FOR JURY TRIAL
 2        Plaintiff hereby demands a jury trial as provided by Rule 38(a) of the Federal
 3 Rules of Civil Procedure.
 4
 5 Dated: June 7, 2021                  MICHAEL J. PERRY, ESQ.,
                                        A PROFESSIONAL LAW CORPORATION
 6
 7                                      BROWNE GEORGE ROSS
                                        O’BRIEN ANNAGUEY & ELLIS LLP
 8                                         Peter W. Ross
 9                                         Eric C. Lauritsen
10
11                                      By:    /s/ Peter W. Ross
                                                   Peter W. Ross
12                                      Attorneys for Plaintiff
13                                      STARSHIP, LLC

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -13-
                                         COMPLAINT
